Citation Nr: 0519450	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  99-07 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
ischemic heart disease.

2.  Entitlement to a rating in excess of 10 percent for 
duodenal bulb deformity.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to March 
1945, and was a Prisoner of War (POW) of the Japanese 
Government from April to August 1942.  Additional active 
service from March 1945 to June 1946 has not been verified.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied a rating in excess 
of 60 percent for ischemic heart disease, a rating in excess 
of 10 percent for duodenal bulb deformity, special monthly 
compensation based on the need for regular aid and attendance 
of another person or at the housebound rate, and special 
monthly pension based on the need for regular aid and 
attendance of another person or at the housebound rate.  In 
addition, the RO denied a total rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran appealed the RO's decision.  

Before the matter was certified to the Board, in an April 
2000 rating decision, the RO granted a total rating based on 
individual unemployability due to service-connected 
disabilities, effective April 26, 1996.  In light of the RO's 
decision, this issue is no longer before the Board.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

In November 2003, the Board remanded the remaining issues to 
the RO for additional development of the evidence and due 
process considerations.  While the matter was in remand 
status, in an October 2004 rating decision, the RO awarded 
special monthly pension based on the need for regular aid and 
attendance of another person, effective August 24, 2004.  
Thus, this issue is no longer in appellate status.  The issue 
of entitlement to special monthly compensation remains on 
appeal.  See 38 C.F.R. §§ 3.700, 3.701 (2004).  



FINDINGS OF FACT

1.  The veteran's service-connected ischemic heart disease 
prevents more than sedentary employment, and includes such 
findings as left ventricular dysfunction with an ejection 
fraction of 78 percent and 4 METs.

2.  The veteran's duodenal bulb deformity is productive of 
moderate disability, with no anemia, weight loss, or 
incapacitating episodes.

3.  The veteran's service-connected disabilities do not 
render him unable to perform the basic functions of self care 
and he is not so helpless due to his service-connected 
disabilities as to be in need of the regular aid and 
attendance of another person.

4.  The veteran is not substantially confined to his house 
due to service-connected disabilities, nor does he have a 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability rating for ischemic 
heart disease.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for a 100 percent rating for ischemic heart disease 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7005 (1998).  

2.  The criteria for a 20 percent rating, but no higher, for 
duodenal bulb deformity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 
7305 (2004).

3.  The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In June and August 2004 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the veteran did not receive a VCAA 
notice prior to the initial rating decision denying his 
claim.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  The 
VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  It is also 
noted that after providing the veteran the June and August 
2004 VCAA notices and affording him the opportunity to 
respond, the RO reconsidered the veteran's claim as evidenced 
by the October 2004 supplemental statement of the case.  
Moreover, the veteran is represented and has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, the Board finds that to decide the appeal at this 
time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO duly requested all available post-service VA 
and private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  Moreover, the veteran has been afforded numerous 
VA medical examinations in connection with this claim.  The 
examination reports provide the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

A review of the record indicates that the veteran was awarded 
nonservice-connected pension benefits effective in December 
1982.  

In April 1996, he submitted a claim of entitlement to special 
monthly pension based on the need for regular aid and 
attendance of another person or at the housebound rate.  He 
also requested service connection for disabilities which he 
claimed were related to his status as a POW.  

In connection with his claim, the veteran underwent VA 
medical examination in June 1996.  He reported a history of 
beriberi in service, as well as current symptoms such as 
chest pain, shortness of breath, syncope, and edema.  He also 
stated that he became tired easily with normal activity.  The 
veteran also reported epigastric pain with heartburn and 
dysphagia.  The examiner described the veteran as fairly 
built and nourished.  There was no malnutrition, nausea, 
constipation or diarrhea, bowel disturbances or abdominal 
disturbances.  Radiographic studies showed a slight deformity 
in the duodenal cap, without ulceration, stricture or other 
abnormality.  The rest of the radiographic study was normal.  
A chest X-ray showed an atheromatous aorta and slight 
cardiomegaly, predominately in the left ventricle.  The 
diagnoses included duodenal bulb deformity with no evidence 
of active peptic ulcer disease, arteriosclerotic heart 
disease, functional class II, with complete right bundle 
branch block, and slight cardiomegaly.  

At a June 1996 VA medical examination for aid and attendance 
purposes, the examiner noted that the veteran had required an 
attendant to report for the examination.  The veteran's 
current complaints included chest pains and joint pains.  He 
described a typical day as consisting of light chores, 
feeding his animals, and visiting his neighbors.  His height 
was 165 and his weight was 60.8 kilograms.  The examiner 
described the veteran as fairly built and fairly nourished.  
With respect to his functional abilities, the examiner noted 
that the veteran was able to complete light household chores 
and perform activities of self care on his own.  It was also 
noted that the veteran was able to bear weight, stand up, and 
walk well.  He was able to walk 2 to 3 blocks without 
assistance.  There was slight overall weakness and the 
veteran had poor hearing and degenerative arthritis.  The 
diagnoses were arteriosclerotic heart disease and no old age 
disability noted.  

In a September 1996 rating decision, the RO granted service 
connection for ischemic heart disease, and assigned an 
initial 30 percent rating, effective April 26, 1996.  In 
addition, the RO denied service connection for 
arteriosclerosis and denied special monthly pension and 
compensation.  

A January 1997 private examination report noted that the 
veteran had moderate mitral regurgitation, ischemic 
cardiomyopathy and cardiomegaly.  

The veteran again underwent VA medical examination in January 
1997 at which he reported recurrent compressing precordial 
pains with easy fatigability, and shortness of breath on 
walking long distances or climbing steps.  He also reported 
frequent dizziness and indicated that he took medication 
daily.  The impression was arteriosclerotic heart disease, 
mitral regurgitation, including right bundle branch block, 
not in failure, functional class II-B.  

In a May 1997 rating decision, the RO increased the rating 
for the veteran's ischemic heart disease, as a residual of 
beriberi, to 60 percent, effective April 26, 1996.  In 
addition, the RO granted service connection for duodenal bulb 
deformity without evidence of active peptic ulcer disease, 
and assigned an initial 10 percent rating, effective April 
26, 1996.  In a May 1997 letter, the RO advised the veteran 
that although his service-connected disability rating had 
been increased, it was advantageous for him to continue to 
receive pension, as it was the greater benefit.

In September 1997, the veteran requested special monthly 
compensation based on the need for the aid and attendance of 
another person or on account of being housebound.  He also 
indicated that he was unemployable.

The veteran underwent VA ulcer examination in January 1998, 
at which he denied having peptic ulcer disease.  He indicated 
that he took no medication.  He denied vomiting, melena, 
circulatory disturbances after meals, diarrhea, constipation, 
colic, weight loss, and distention.  There were no signs of 
anemia.  X-ray studies showed a slight deformity of the 
duodenum, compatible with a healed duodenal ulcer.  The 
diagnosis was duodenal ulcer.  The examiner commented that 
the veteran was unemployable mainly because of his old age 
and lack of skills.  He indicated that the veteran's heart 
condition further aggravated this because of his limited 
ability to exert himself.  

At a VA heart examination in February 1998, the examiner 
noted that the veteran exhibited dyspnea on moderate 
exertion, aggravated by weakness in the extremities due to 
degenerative joint disease.  There was also angina on 
moderate exertion, relieved by medication.  The veteran 
denied acute cardiac illness.  The diagnosis was ischemic 
heart disease, functional class II-B, METs 5.  

At a January 1998 VA medical examination for aid and 
attendance purposes, the examiner noted that the veteran had 
required an attendant to report for the examination.  He was 
not permanently bedridden.  The veteran described a typical 
day as consisting of light chores and watching television.  
He complained of dizziness, poor memory, and poor balance.  
The examiner indicated that the veteran had fair strength, 
was able to attend to the needs of nature, and was able to 
feed, dress, and bathe himself.  He was also able to rise by 
himself, but he had poor balance and slow propulsion.  He was 
able to walk one to two blocks without assistance.  The 
diagnoses included ischemic heart disease, degenerative joint 
disease, and cataracts.  

In an April 1998 rating decision, the RO denied a rating in 
excess of 60 percent for ischemic heart disease, a rating in 
excess of 10 percent for duodenal bulb deformity, special 
monthly compensation based on the need for regular aid and 
attendance of another person or at the housebound rate, and 
special monthly pension based on the need for regular aid and 
attendance of another person or at the housebound rate.  The 
RO also denied a total rating based on individual 
unemployability due to service-connected disability.  The 
veteran appealed the RO's decision.

In a May 1999 letter, a private physician indicated that he 
had been treating the veteran for essential hypertension and 
myocardial ischemic heart disease.  He indicated that since 
January 1998, the veteran had had four attacks and was under 
regular medical care to monitor his medications.  Subsequent 
communications from this physician note that the veteran had 
a seizure disorder and a November 1999 clinical record shows 
a diagnoses of senile dementia, cerebral atrophy, and 
Parkinson's disease.  

In an April 2000 rating decision, the RO granted a total 
rating based on individual unemployability due to service-
connected disability, effective April 26, 1996.

The veteran again underwent VA ulcer examination in July 
2000, at which he complained of vomiting, constipation, 
weight loss, and burning epigastric pain.  He indicated that 
he took antacids three times daily.  He denied having 
circulatory disturbances.  There were pink palpebral 
conjunctivae.  The veteran weighed 43.7 kilograms.  The 
diagnosis was mucosal irregularity of the superior wall of 
the duodenal cap, diagnosed clinically to have peptic ulcer 
disease.  

At a VA heart examination in July 2000, the veteran reported 
that he had been diagnosed as having hypertensive heart 
disease 10 years ago and was presently maintained on 
medication.  He reported that he was last confined for 
treatment of heart problems approximately one year prior.  He 
complained of left sided chest pain, syncope, dizziness, and 
an inability to ambulate without support.  Echocardiogram 
showed concentric left ventricular hypertrophy with good 
systolic function; dilated left atrium with no evidence of 
thrombus; and thickened aortic valve annulus.  The diagnoses 
were hypertensive cardiovascular disease, arteriosclerotic 
heart disease, left ventricular hypertrophy, complete right 
bundle branch block, not in failure, functional class II-B, 
MET 4, and ejection fraction of 83%.  

In an April 2001 letter, the veteran's private physician 
indicated that he had been treating the veteran since 1985.  
He indicated that the veteran was currently suffering from 
ischemic heart disease, senile dementia, and Parkinson's 
disease.

In a February 2004 letter, the veteran's private physician 
indicated that the veteran was currently suffering from 
myocardial ischemia, Alzheimer's disease, euterocolitis, and 
Parkinson's disease.

In a February 2004 letter, a private neurologist indicated 
that the veteran had been hospitalized for treatment of 
cerebral atrophy, senile and multi-infarct dementia, a 
seizure disorder, and Parkinson's disease.

In a July 2004 letter, a private neurologist indicated that 
the veteran had been hospitalized for treatment of various 
conditions, including Parkinson's disease, osteoarthritis, 
and cerebral atrophy.  He indicated that the veteran was 
wheelchair bound and was unable to perform activities of 
daily living like bathing and feeding himself.  The physician 
that the veteran could occasionally ambulate without 
assistance, but often stayed in bed.

In an August 2004 statement, the veteran's private physician 
indicated that the veteran was currently suffering from 
myocardial ischemia, Alzheimer's disease, osteoarthritis, 
reduction of brain volume, and Parkinson's disease.

The veteran underwent VA medical examination in August 2004.  
The examiner noted that she had reviewed the veteran's claims 
folder.  Examination revealed that the veteran had gained 
weight since the last VA medical examination in 2000.  His 
current weight was 118.7 pounds, up from 97 pounds.  The 
veteran reported that he was occasionally constipated, but 
did not experience nausea or vomiting.  There was no 
malnutrition, anemia, or other evidence of debility.  There 
was a moderate, gnawing epigastric discomfort twice weekly, 
which lasted for two days.  The veteran indicated that he 
took antacids twice weekly, which relieved his pain.  The 
diagnosis was peptic ulcer disease with duodenal bulb 
deformity and moderate symptoms.  

At a VA heart examination in August 2004, the examiner noted 
that she had reviewed the veteran's claims folder.  The 
veteran reported that he had not been confined for treatment 
of a heart problem since the last medical examination in 
2000, although he had regular checkups.  He reported that he 
had been sedentary and in need of assistance since February 
2004.  The examiner noted that the veteran was wheelchair 
bound.  An echocardiogram revealed concentric left 
ventricular hypertrophy with good wall motion and 
contractibility and good systolic function.  Ejection 
fraction was 78%.  The diagnoses were cardiovascular disease, 
left ventricular hypertrophy, complete right bundle branch 
block, not in failure, functional class II-B, ejection 
fraction 83%, and 4 METS.  The examiner noted that the 
veteran had right pedal edema, probably secondary to venous 
insufficiency.  She indicated that there was no evidence of 
acute congestive heart failure or workload of greater than 3 
METS which resulted in dyspnea, fatigue, angina, dizziness or 
syncope.  

At an August 2004 VA medical examination for aid and 
attendance purposes, the examiner noted that she had reviewed 
the veteran's claims folder.  She noted that he was 86 years 
old and had been diagnosed as having heart disease, dementia, 
seizures, and Parkinson's disease.  The veteran complained of 
frequent dizziness, headaches, body pain, chest pain, easy 
fatigue, and epigastric discomfort.  He also had impaired 
hearing and vision.  The veteran was wheelchair bound and was 
accompanied to the examination by his daughter.  It was noted 
that in May 2004, the veteran had been hospitalized for 
treatment of seizures.  The veteran was not permanently 
bedridden.  The examiner noted that the veteran was not 
capable of managing his benefit payments.  He lived with his 
daughter.  He had lapses of memory, dizziness, bowel and 
bladder incontinence.  He was unable to ambulate freely and 
needed a companion to go beyond the confines of home.  He 
spent most days resting at home.  The veteran was fairly 
nourished and neat, although he was fragile looking.  It was 
noted that the veteran had to be spoon fed, and needed 
assistance bathing, grooming himself, and attending to the 
calls of nature.  He had poor muscle tone and an unsteady 
gait.  He was unable to walk without support.  The diagnoses 
included cataracts, senility, Parkinson's disease, seizure 
disorder, and ischemic heart disease.  The examiner commented 
that the veteran needed aid and attendance as a result of the 
residuals of his cerebral vascular attack, senility, 
Parkinson's disease, and chronic seizures.  She indicated 
that the residuals of his cerebral vascular attack and 
Parkinson's disease brought about his motor weakness and his 
senility contributed to his gross motor, mental and bowel and 
bladder impairment.  She explained that he needed a companion 
because of his seizures to prevent injury during attacks.  

In a September 2004 letter, the veteran's private physician 
indicated that the veteran was physically unable to visit his 
clinic, requiring house calls.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  The above rule is inapplicable, however, to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

III.  Analysis

Ischemic heart disease

As set forth above, the RO has assigned a 60 percent rating 
for the veteran's service-connected ischemic heart disease, 
pursuant 38 C.F.R. § 4.104, Diagnostic Code 7005.  

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating cardiovascular disabilities, 
effective January 12, 1998.  

Under the criteria in effect prior to January 12, 1998, a 60 
percent rating is assigned following a typical history of 
acute coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, provided that more 
than light manual labor is not feasible.  A 100 percent 
rating is warranted during and for 6 months following acute 
illness from coronary occlusion or thrombosis, with 
circulatory shock, etc., or after 6 months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or if more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(effective prior to January 12, 1998).

Under the criteria in effect from January 12, 1998, a 60 
percent rating is assigned if there is more than one episode 
of acute congestive heart failure in the past year; workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or there 
is left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent evaluation is assigned if 
there is documented coronary artery disease resulting in 
chronic congestive heart failure; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Codes 7005 (2005).

A note to 38 C.F.R. § 4.104 (2004) provides that one MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104 (2004), Note 2.  

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Where, as here, the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 38 
U.S.C.A. § 5110(g) (West 2002); VA O.G.C. Prec. Op. No. 3-
2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).

Applying the facts in this case to the criteria set forth 
above, and affording the veteran the benefit of the doubt, 
the Board find that the criteria for a 100 percent rating for 
ischemic heart disease have been met.  

With respect to the current version of the rating schedule, 
the Board notes that the veteran's service-connected ischemic 
heart disease is not manifested by chronic congestive heart 
failure.  Although the veteran reports fatigue, dizziness, 
angina, and syncope, repeated examinations have not shown 3 
METs or less.  For example, VA medical examinations in 
February 1998, July 2000, and August 2004 showed between 4 
and 5 METs.  Likewise, although left ventricular dysfunction 
has been noted, an ejection fraction of less than 30 percent 
has not been shown.  Indeed, at the VA medical examination in 
July 2000, the veteran's ejection fraction was 83%, and at 
the VA medical examination in August 2004, ejection fraction 
was 78%.  Given these findings, a rating in excess of 60 
percent is not warranted under 38 C.F.R. § 4.104, Diagnostic 
Codes 7005 (2005).

Under the criteria in effect prior to January 12, 1998, 
however, a 100 percent rating may been assigned during and 
for 6 months following acute illness from coronary occlusion 
or thrombosis, with circulatory shock, etc., or after 6 
months, with chronic residual findings of congestive heart 
failure or angina on moderate exertion or if more than 
sedentary employment is precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (effective prior to January 12, 1998).

In this case, while the veteran has not been shown to have 
had congestive heart failure or acute illness from coronary 
occlusion or thrombosis, considering all the manifestations 
of his service-connected heart disease, it appears that more 
than sedentary employment is precluded.  This finding alone 
provides a basis for a 100 percent rating under the old 
rating criteria.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(1998).  For example, at the June 1996 VA medical 
examination, it was noted that the veteran had required an 
attendant to report for the examination, could perform no 
more than light chores, and was unable to walk more than 2 to 
3 blocks without assistance.  At the VA medical examination 
in January 1997, he reported easy fatigability, shortness of 
breath on exertion, and recurrent compressing precordial 
pains.  These symptoms were attributable to heart disease.  
At the January 1998 VA medical examination, the examiner 
noted that the veteran's heart condition aggravated his 
unemployability because of his limited ability to exert 
himself.  At a VA heart examination in July 2000, the veteran 
reported symptoms of left sided chest pain, syncope, 
dizziness, and an inability to ambulate without support.  

For these reasons, the Board finds that a 100 percent rating 
for the veteran's service-connected ischemic heart disease is 
warranted under 38 C.F.R. § 4.104, Diagnostic Code 7005 
(effective prior to January 12, 1998).  As noted, the 
benefit-of-the-doubt rule has been applied in granting this 
benefit.  38 U.S.C.A. § 5107(b).

Duodenal bulb deformity

As set forth above, the veteran's duodenal bulb deformity has 
been rated by the RO as 10 percent disabling.  Under 38 
C.F.R. § 4.114, Diagnostic Codes 7304 and 7305 (2004), a 10 
percent rating is assigned for mild disability with recurring 
symptoms once or twice a year.  A 20 percent rating is 
assigned for a moderate disability with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations.  A 
40 percent rating is assigned for moderately severe 
disability manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days of more in 
duration at least four or more times per year.  38 C.F.R. § 
4.114, Diagnostic Code 7305 (2004).

It is noted that in July 2001, VA revised 38 C.F.R. § 4.112, 
pertaining to weight loss.  Under the former version of 38 
C.F.R. § 4.112, minor weight loss or greater weight losses of 
brief duration were not considered to be of importance.  The 
revised version of section 4.112 adds definitions of 
"substantial weight loss, minor weight loss, inability to 
gain weight, and baseline weight" to be used in diagnostic 
codes found under section 4.114.  The Board will consider 
both versions of the regulation when evaluating the veteran's 
disability.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that a 20 percent rating for the 
veterans' duodenal bulb deformity is warranted.  As noted, 
under Diagnostic Code 7305, a 20 percent rating is assigned 
for a moderate disability with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  In 
this case, at the most recent VA medical examination in 
August 2004, the veteran reported a moderate, gnawing 
epigastric discomfort twice weekly, which lasted for two 
days.  The diagnosis was peptic ulcer disease with duodenal 
bulb deformity and the examiner characterized the veteran's 
disability as moderate.  Based on this evidence, and 
affording the veteran the benefit of the doubt, the Board 
finds that the criteria for a 20 percent rating have been met 
under Diagnostic Code 7305.  

A rating in excess of 30 percent, however, is not warranted.  
Repeated medical examinations have not shown that the 
veteran's duodenal bulb deformity is productive of an 
impairment of health manifested by anemia or weight loss.  
For example, at VA medical examinations in January 1998, 
there were no signs of anemia and the veteran denied weight 
loss.  More recently, at the VA medical examination in August 
2004, the examiner noted that the veteran had gained weight 
since the last VA medical examination in 2000, and there was 
no malnutrition, anemia, or other evidence of debility.  The 
evidence does not show, nor does the veteran contend, that 
his duodenal bulb deformity is productive of incapacitating 
episodes.  

For the reasons set forth above, the Board finds that the 
criteria for a 20 percent rating, but no higher, for duodenal 
bulb deformity have been met.  38 C.F.R. § 4.114, Diagnostic 
Codes 7305 (2004).

In reaching this decision, the Board has also determined that 
the clinical presentation of the veteran's duodenal bulb 
deformity is neither unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2004).  The record does 
not reflect frequent periods of hospitalization for treatment 
of this condition, nor does it show interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  The veteran has made no 
assertions to this effect.  Accordingly, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

Special monthly compensation

The veteran also seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on the basis of being 
housebound.  In that regard, compensation at the aid and  
attendance rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l) (West 2002).  

Determinations as to the need for aid  and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
38 C.F.R. § 3.352(a) (2004).

"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires  that the claimant remain in 
bed.  It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.  

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition:  (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service- connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2004).

As set forth above, the veteran was in receipt of a total 
disability rating due to individual unemployability from 
April 26, 1996.  In addition, in light of the Board's 
decision above, he is now in receipt of a 100 percent 
schedular rating for ischemic heart disease and a 20 percent 
rating for duodenal bulb deformity.  

After reviewing the claims file, however, the Board concludes 
that the criteria for special monthly compensation based on 
the need for aid and attendance are not met.  The veteran has 
undergone repeated examinations for aid and attendance 
purposes.  While the most recent examination shows that he is 
incapacitated and in need of aid and attendance, such 
condition is not the result of his service-connected 
disabilities.  Rather, after reviewing the veteran's claims 
folder and conducting an examination, the examiner 
specifically found that the veteran needed aid and attendance 
as a result of the residuals of his nonservice-connected 
cerebral vascular attack, senility, Parkinson's disease, and 
chronic seizures.  Specifically, she indicated that the 
residuals of his cerebral vascular attack and Parkinson's 
disease brought about his motor weakness and his senility 
contributed to his gross motor, mental and bowel and bladder 
impairment.  She explained that he needed a companion because 
of his seizures to prevent injury during attacks.  

The evidence of record shows that the veteran's service-
connected disabilities, apart from his nonservice-connected 
disabilities, do not render him helpless or blind as to need 
the aid and assistance of another person.  Moreover, the 
record does not otherwise establish a factual need for aid 
and attendance due to service-connected  disabilities.  

The Board has also given consideration as to whether the 
veteran is housebound as a result of his service-connected 
disabilities.  38 C.F.R. § 3.351(d).  The preponderance of 
the evidence, however, is against a finding that the criteria 
for special monthly compensation at the housebound rate have 
been met.  As noted, there is no evidence to indicate that 
the veteran is housebound due to his service-connected 
disabilities.  Again, while he is unquestionably debilitated 
by his nonservice-connected disabilities, he is not 
substantially confined, as a result of his service-connected 
heart and duodenal ulcer disabilities, to his dwelling and 
the immediate premises, nor is he institutionalized due to 
these service-connected disabilities.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a 100 percent rating for ischemic heart 
disease is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a 20 percent rating for duodenal bulb 
deformity is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or on 
account of being housebound is denied.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


